21-524-cr
     United States v. Hilliard

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
3    City of New York, on the 22nd day of September, two thousand twenty-two.
4
 5           PRESENT: REENA RAGGI,
 6                            RICHARD C. WESLEY,
 7                            RAYMOND J. LOHIER, JR.,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10           UNITED STATES OF AMERICA,
11
12                               Appellee,
13
14                     v.                                                         No. 21-524-cr
15
16           ROSHEEN HILLIARD, AKA NYCE, AKA
17           GHOST, AKA CUTT, AKA DADDY,
18
19                            Defendant-Appellant.*
20           ------------------------------------------------------------------



     * The Clerk of Court is directed to amend the caption as set forth above.
 1         FOR DEFENDANT-APPELLANT:                        Rosheen Hilliard, pro se,
 2                                                         Morgantown, WV
 3
 4         FOR APPELLEE:                                   Maurene Comey, Gillian S.
 5                                                         Grossman, David
 6                                                         Abramowicz, Assistant United
 7                                                         States Attorneys, for Damian
 8                                                         Williams, United States
 9                                                         Attorney for the Southern
10                                                         District of New York, New
11                                                         York, NY

12         Appeal from orders of the United States District Court for the Southern

13   District of New York (Vincent L. Briccetti, Judge).

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

15   AND DECREED that the orders of the District Court are AFFIRMED.

16         Rosheen Hilliard, proceeding pro se, appeals from a January 25, 2021 order

17   of the United States District Court for the Southern District of New York

18   (Briccetti, J.) denying his second motion for compassionate release pursuant to 18

19   U.S.C. § 3582(c)(1)(A), and from a February 17, 2021 order denying his motion for

20   reconsideration. In 2018 the District Court sentenced Hilliard principally to 108

21   months’ imprisonment for a conspiracy to traffic at least 100 grams of heroin, see

22   21 U.S.C. §§ 841(a), 841(b)(1)(B), 846. In May 2020 Hilliard moved for

23   compassionate release, which the District Court denied. Hilliard renewed his

24   motion for compassionate release in January 2021 and the District Court denied

                                               2
 1   both the renewed motion and Hilliard’s subsequent motion for reconsideration.

 2   We assume the parties’ familiarity with the underlying facts and the record of

 3   prior proceedings, to which we refer only as necessary to explain our decision to

 4   affirm.

 5         We review for abuse of discretion both the denial of a motion for

 6   compassionate release and the denial of a motion for reconsideration. See United

 7   States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020); United States v. Moreno, 789

 8   F.3d 72, 78 n.4 (2d Cir. 2015). To reduce a defendant’s term of imprisonment

 9   under § 3582(c)(1)(A)(i), a district court must find that “extraordinary and

10   compelling reasons warrant such a reduction.” United States v. Halvon, 26 F.4th

11   566, 568 (2d Cir. 2022) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Even if such reasons

12   exist, the district court “must also consider ‘the factors set forth in [18 U.S.C.]

13   section 3553(a) to the extent that they are applicable’ before it can reduce the

14   defendant’s sentence.” United States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021)

15   (quoting 18 U.S.C. § 3582(c)(1)(A)). A district court’s “reasonable evaluation” of

16   the § 3553(a) factors serves as an “alternative and independent basis for denial of

17   compassionate release.” Id. (quotation marks omitted); see also United States v.

18   Keitt, 21 F.4th 67, 73 (2d Cir. 2021) (“[W]hen a district court denies a defendant’s



                                                3
 1   motion under § 3582(c)(1)(A) in sole reliance on the applicable § 3553(a)

 2   sentencing factors, it need not determine whether the defendant has shown

 3   extraordinary and compelling circumstances that might (in other circumstances)

 4   justify a sentence reduction.”).

 5         On appeal, Hilliard contends that (1) his obesity, (2) the rise of COVID-19

 6   cases in the facility in which he is incarcerated, (3) the COVID-related death of

 7   another inmate in his prison, and (4) his hepatitis-C condition constitute

 8   extraordinary and compelling reasons for his early release, but that the District

 9   Court failed adequately to account for either his hepatitis-C condition or the

10   other inmate’s death.

11         We need not determine whether any of these factors constitute

12   extraordinary and compelling reasons for Hilliard’s release. Even assuming that

13   they are, the District Court’s evaluation of the § 3553(a) factors provided an

14   alternative and independent basis for its decisions to deny Hilliard’s motions.

15   See Keitt, 21 F.4th at 73. Contrary to Hilliard’s argument on appeal, the District

16   Court did not place undue weight on any single factor. Instead, in denying

17   Hilliard’s second motion for compassionate release, the District Court considered

18   the seriousness of his offense and his criminal history, as well as the need to



                                              4
 1   “afford adequate deterrence” and “protect the public from further crimes of the

 2   defendant.“ Supp. App’x 71. In denying Hilliard’s motion for reconsideration,

 3   the District Court reevaluated the § 3553(a) factors and determined that they

 4   continued to “weigh strongly against Hilliard’s early release.” Supp. App’x 73.

 5         We conclude that the District Court did not abuse its discretion when it

 6   determined that early release would not afford adequate deterrence, protect the

 7   public, or adequately reflect the seriousness of Hilliard’s crimes.

 8         We have considered Hilliard’s remaining arguments and conclude that

 9   they are without merit. For the foregoing reasons, the challenged orders of the

10   District Court are AFFIRMED.

11                                          FOR THE COURT:
12                                          Catherine O’Hagan Wolfe, Clerk of Court




                                               5